Citation Nr: 1401602	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a cervical spine disability, claimed as secondary to service-connected lower back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of May 2009 of the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a cervical spine disability.

On his February 2010 substantive appeal, the Veteran requested a video conference hearing before a member of the Board.  The Veteran was scheduled for such a hearing in January 2011.  He did not attend this hearing, and he has not provided good cause as to why his hearing should be rescheduled.  

In November 2011, the Board denied the Veteran's claim for an increased rating for his lower back disability, and it remanded the claim for service connection for a cervical spine disability.  As the development ordered by the Board was not completed, the Veteran's claim must again be remanded.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its November 2011 remand, the Board directed that VA schedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed cervical spine disability.  The Board also directed that, if the Veteran did not attend any scheduled examination, VA document that notice scheduling the examination was sent to the Veteran's last known address and indicate whether any notice sent was returned as undeliverable.  

The Veteran was scheduled for an examination in December 2011, but he did not attend.  A note in the claim file indicates that the Veteran was notified via phone and mail regarding this examination, and there is no communication from the Veteran noting that he was unable to attend or that he wished for the examination to be rescheduled.  

It is not clear, however, that VA followed the Board's directives in attempting to schedule the examination.  Notice of the Board's November 2011 decision and notice that the Veteran's case was being returned to the Board were sent to a different address than notice of the July 2012 Supplemental Statement of the Case.  With respect to the examination, it is not apparent where VA provided notice of the Veteran's scheduled examination, and VA did not document its attempts to schedule the Veteran.  

Though it is the Veteran's duty to keep VA updated as to his current address, given the fact that notices have been sent to different addresses and that the most recent communication to the Veteran was returned as not deliverable, this case must be remanded in order that proper notification be provided to the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Determine the Veteran's current mailing address, including by contacting the Veteran's representative.  

2.  After determining the Veteran's current address, schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to the virtual file, any relevant treatment records contained in the virtual file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to answer the following questions:

a)  From what cervical spine disability does the Veteran currently suffer?

b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current cervical spine disability is related to his active service?

c)  Is it at least as likely as not that the Veteran's current cervical spine disability is secondary to his service-connected herniated nucleus pulposus with spondylolisthesis L5-S1 and mild facet hypertrophy?  That is, is any cervical spine disability proximately due to or the result of his service-connected lower back disorder, or is any cervical spine disability aggravated by his lower back disability?

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Notify the Veteran of his responsibility to report for his scheduled examination, to cooperate in the development of his claim, and of the consequences for the failure to report for an examination without good cause.  In the event that the Veteran does not attend any scheduled examination, VA must document in the claim file all attempts to schedule the Veteran for the examination, including that notice scheduling the examination was sent to his last known address and whether any notice was returned as undeliverable.  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


